                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JANICE HUGHES BARNES, INDIVIDUALLY §
AND AS A REPRESENTATIVE OF THE     §
ESTATE OF ASHTIAN BARNES, DECEASED;§
and TOMMY DUANE BARNES             §
     Plaintiffs                    §
                                   §
VS.                                §                        C.A. NO.: 4:18-CV-00725
                                   §
ROBERTO FELIX, JR.,                §
AND THE COUNTY OF HARRIS, TEXAS    §
     Defendants.                   §

     DEFENDANTS’ CONSOLIDATED OBJECTIONS AND REPLY TO PLAINTIFFS’
      RESPONSE TO DEFENDANTS’ CONSOLIDATED MOTION FOR SUMMARY
                              JUDGMENT

       Defendants Harris County and Harris County Precinct 5 Deputy Constable Roberto Felix,

Jr. in his Individual Capacity (“Deputy Felix”) (collectively “Defendants”) now file their

Objections and Reply to Plaintiffs’ Response to Defendants’ Consolidated Motion for Summary

Judgment and would respectfully show this Court as follows:

                                         OBJECTIONS

1.     Defendants object to the admission of Plaintiffs’ Exhibit “6”, Plaintiffs’ Expert Report as

hearsay. See Doc. 44-6. Plaintiffs’ Exhibit “6” is thus inadmissible pursuant to Rule 802, Fed. R.

Evid. Defendants request that Plaintiffs’ Exhibit “6” be excluded.

2.     Defendants object to the admission of Plaintiffs’ Exhibit “14”, an article from the Houston

Chronicle dated January 8, 2016. See Doc. 44-14. Plaintiffs’ Exhibit “14” is hearsay, and is thus

inadmissible pursuant to Rule 802, Fed. R. Evid. Defendants request that Plaintiffs’ Exhibit “14”

be excluded.
     3.     Defendants object to the admission of Plaintiffs’ Exhibit “15”, the Harris County Toll Road

     Authority Enterprise Fund, which includes the financial statements of the Harris County Toll Road

     Authority, including its net position as of February 28, 2017. See Doc 44-15. Plaintiffs’ Exhibit

     “15” is irrelevant to the matters at issue in this case and is thus inadmissible pursuant to Rule 402,

     Fed. R. Evid. Defendants request that Plaintiffs’ Exhibit “15” be excluded.

                                                   REPLY
A.   Deputy Felix is Entitled to Qualified Immunity

            Although Plaintiffs maintain that Deputy Felix’s use of deadly force against Ashtian

     Barnes was unconstitutional and not justified, they themselves have introduced evidence in their

     Response that Deputy Felix’s use of deadly force was justified. Specifically, Plaintiffs themselves

     introduced the following statement from the Houston Police Department, which investigated this

     incident: “Based on the dash cam video and the statement made by Deputy Felix the shooting

     appears to be justified as the suspect refused to comply with the officer’s commands to exit the

     vehicle and in turn attempted to flee with no regard to the officer’s safety. The suspect in question

     [Ashtian Barnes] was also reaching around the vehicle for an unknown reason. A loaded handgun

     was later found under the suspect’s seat.” See Doc. 44-7, page 3. This is precisely Defendants’

     position: the use of deadly force was justified because at the moment of the shooting, Deputy

     Felix was in fear of death or serious bodily injury. The incident was investigated by the Houston

     Police Department, a separate law enforcement agency. The Houston Police Department then

     referred the incident to the Harris County District Attorney’s Office for further investigation and

     presentation to a grand jury. Deputy Felix was no-billed.

            Plaintiffs’ Response does not contest the legal test for qualified immunity or the “four

     commandments” distilled from the Fifth Circuit’s case law regarding qualified immunity. (See

     Doc. 44 at 13–15 (quoting Morrow v. Meachum, 917 F.3d 870, 872 (5th Cir. 2019)). Instead,
Plaintiffs attempt to characterize the constitutional question in this case as a “broad general

proposition” that the “use of deadly force to prevent the escape of an unarmed ‘suspect’” is always

a violation of the Fourth Amendment. (See Doc. 18 at 14) (citing Tennessee v. Garner, 471 U.S.

1, 21 (1985)). Plaintiffs’ approach is legally incorrect, and Plaintiffs have failed to demonstrate a

genuine issue for trial on the question of Deputy Felix’s qualified immunity.

       First and foremost, the Supreme Court’s holding in Tennessee v. Garner is inapposite

because the record in that case indicates that the police officer in question “never attempted to

justify his actions on any basis other than the need to prevent an escape.” 471 U.S. at 21. In

contrast, it is undisputed that Deputy Felix was faced with a situation which was dangerous,

occurring very quickly, and which presented Deputy Felix with the threat of serious bodily injury

or death by being run over or dragged by Ashtian Barnes (“Barnes”)’ vehicle. (Doc. 42 at 3 ¶13;

Doc. 42-5 at 44–45). Deputy Felix has never asserted that he used deadly force against Barnes

solely to prevent Barnes’ escape. Accordingly, Tennessee v. Garner is a factually distinct

precedent and reading that case to imply that a police officer’s use of force against a fleeing suspect

will always constitute a deprivation of constitutional rights invites serious error.

       Indeed, Plaintiffs’ Response fails to frame the constitutional question “with specificity and

granularity.” Mullenix v. Luna, ___ U.S. ___, 136 S. Ct. 305, 308 (2015). In Mullenix, the Supreme

Court reversed the Fifth Circuit for holding that an officer “violated the clearly established rule

that a police officer may not ‘use deadly force against a fleeing felon who does not pose a sufficient

threat of harm to the officer or others.’” Id. Plaintiffs are asking this Court to make the same error

by focusing on an over-generalized formulation of the case law involving excessive force and

fleeing suspects. Simply characterizing Deputy Felix’s actions as an attempt to “stop Barnes from

fleeing” is not legally dispositive and this view completely ignores the dangerous circumstances
     that Barnes created when he attempted to drive off while he was still interacting with Deputy Felix

     during the traffic stop, and when he was not free to leave.

            Plaintiffs also point to Lytle v. Bexar County, 560 F.3d 404 (2009) for the apparent

     proposition that a police officer will not be entitled to use deadly force with respect to a fleeing

     suspect in a motor vehicle. (Doc. 44 at 12-13). Problematically for Plaintiff’s position, the Fifth

     Circuit in Lytle recognized that if the summary judgment evidence on whether the suspect’s vehicle

     had been moving toward the officer was undisputed, the police officer “would likely be entitled to

     qualified immunity” based on the “threat of immediate and severe physical harm.” 560 F.3d at

     412. In this case, of course, it is undisputed that Barnes began to accelerate away while Deputy

     Felix was caught in and pinned by the car’s door, forcing him to quickly jump up onto the sill of

     the door and hang on to the car to prevent being run over or dragged by the vehicle. (Doc. 42-1 at

     3 ¶10). Accordingly, Lytle supports Defendants’ view that Deputy Felix is entitled to summary

     judgment on qualified immunity because Barnes’ operation of his vehicle very clearly placed

     Deputy Felix in harm’s way.

B.   The Court Should Scrutinize Plaintiffs’ Assertions Regarding Deputy Felix’s Split-Second
     Decision to Hold On To Barnes’ Accelerating Vehicle

            Plaintiffs’ argument centers on the untenable supposition that Deputy Felix unreasonably

     placed himself into danger in an attempt to prevent Barnes from fleeing. (See Doc. 44 at 15-16,

     22). This characterization ignores the undisputed facts that Barnes had been pulled over and

     detained pursuant to a lawful traffic stop, Barnes was in close proximity to and interacting with

     Deputy Felix, and then Barnes unexpectedly, and without warning, grabbed his keys to turn the

     vehicle on and drive away. Plaintiffs’ argument is “wholly without merit” because, under such

     circumstances, legally it is the fleeing driver and not the officer who has engaged in the reckless

     conduct. (See Doc 42 at 28–29 (quoting Thompson v. Mercer, 762 F.3d 433, 436 (5th Cir. 2014)).
     Even after Deputy Felix orally warned Barnes “Don’t do it” Barnes continued to quickly put his

     car in drive without any regard for the safety or instructions of Deputy Felix. (Doc. 42-1 at 3 ¶¶9-

     10). Thus, this situation is not analogous to an officer jumping in front of a suspect’s oncoming

     car. Here, it is undisputed that Deputy Felix maneuvered onto the vehicle in order to avoid being

     drug or run over by the vehicle and thus was merely reacting to the extremely dangerous situation

     that Barnes created. (Doc. 42-1 at 10). Plaintiffs’ attempt to minimize Barnes’ role in creating

     these extremely dangerous circumstances is both legally and factually incorrect, and falls short of

     creating a genuine issue for trial.

             Plaintiffs’ attempt to argue that Deputy Felix unreasonably created the need to use deadly

     force against Ashtian Barnes is also without merit. Defendants deny that Deputy Felix created the

     situation in which the use of deadly force became necessary, as discussed above. Further, the cases

     cited by Plaintiffs are not precedent for this Court. Plaintiffs cite two Fifth Circuit cases which

     they contend are on point: Edmond v. City of New Orleans, 20 F. 3d 1170 (5th Cir. 1994) and

     Mason v. Lafayette City-Par. Consol. Gov’t, 806 F. 3d 268, 286-87 (5th Cir. 2015). The Edmond

     case is dicta. In the Mason case, the analysis is drawn from Judge Higginbotham’s concurring

     opinion, which has no precedential value. Finally, the Sixth, Seventh and Ninth Circuit cases cited

     by Plaintiffs are not controlling in the Fifth Circuit. Plaintiffs’ attempt to shift the responsibility

     for this incident onto Deputy Felix in this manner must fail.

C.   Harris County Is Entitled to Summary Judgment Because Former Constable Phil Camus is
     Not a Harris County Policymaker as a Matter of Law

             The easiest path to resolution involves the question of whether former Harris County

     Constable Precinct 5 Phil Camus, now deceased, was a policymaker for Harris County for the

     purposes of Monell at the time of Barnes’ death. The Supreme Court provided the framework to

     answer this question in McMillian v. Monroe Cnty., Ala., 520 U.S. 781, 786 (1997), and the Fifth
Circuit has consistently applied this framework to constables in Texas.1 Harris County urges the

Court to follow the Fifth Circuit’s well-established precedent and grant summary judgment on this

settled issue of law. Plaintiffs, on the other hand, ask the Court to defy at least nine Fifth Circuit

precedent cases,2 strike off on its own, and fashion a contrary rule for their idiosyncratic case.

       Plaintiffs’ position seems to be based on the misguided conception that “there is always

some official or body who has final policymaking authority for a particular area of government

business.” (Doc. 44 at 28) (citing to City of St. Louis v. Praprotnik, 485 U.S. 112, 125 (1988)).

This approach puts the cart before the horse. As set forth above, former Constable Camus was not

a Harris County policymaker with respect to his law enforcement activities under well-established



1
  See Bowden v. Jefferson Cnty., Tex., 676 Fed. App’x 251, 254–56 (5th Cir. Jan. 19, 2017)
(affirming district court’s grant of summary judgment based, in part, because it is well established
under Texas law that Texas constables are not final policymakers for the county and rejecting
arguments—identical to those raised by Plaintiffs here—based on Harris Cnty. v. Nagel, 349
S.W.3d 769, 793–94 (Tex. App. 2011)); Castro v. McCord, 259 F. App’x 664, 668 (5th Cir. 2007)
(in a case involving a shooting incident to arrest, “our caselaw [] indicates that, as a matter of law,
constables are not policymakers.”); Tonkin v. Harris Cnty., Tex., 257 F. App’x 762, 764 (5th Cir.
2007) (in a matter involving an employee discharge, “[T]he court concluded that constables
‘lacked the power to make county policy.’ Other decisions in our circuit support this conclusion,
as do Texas statutes.”) (internal citations omitted); Frank v. Harris Cnty., 118 Fed. App’x 799,
801–02 (5th Cir. 2004) (affirming district court’s summary judgment in a sexual harassment case);
Keenan v. Tejada, 290 F.3d 252, 263 (5th Cir. 2002) (“In a case involving an unlawful arrest, this
court held unambiguously that, under Texas law, Texas county constables are not considered
policy-makers in the area of law enforcement.”) (citing Rhode v. Denson, 776 F.2d 107, 108–10
(5th Cir. 1985)); Bowles v. Cheek, 44 Fed. App’x 651 (“Harris County does not qualify as a
municipal policymaker. . . . Neither does Harris County Precinct 5 Constable Glen Cheek qualify
as a municipal policymaker.”) (citing Rhode v. Denson, 776 F.2d 107, 108–10 (5th Cir. 1985));
Pena v. Jimenez, 31 Fed. App’x 833 (5th Cir. 2002) (“The issue whether Constable Jimenez is a
policymaker for purposes of 42 U.S.C. § 1983 liability is foreclosed by Rhode v. Denson, 776 F.2d
107, 108–110 (5th Cir. 1985), which held as a matter of law that the constable of a Texas county
precinct was not the policymaker; and, therefore, the county could not be held liable for his acts
or edicts.”); Rhode v. Denson, 776 F.2d 107, 108–10 (5th Cir. 1985) (“[W]e hold that Denson, as
a constable, lacked the power to make county policy.”). See also Gremar v. Bexar Cnty., Tex., No.
SA-13-CV-434-XR, 2014 WL 906796 at *2 n.1 (W.D. Tex. Mar. 7, 2014); Drain v. Galveston
Cnty., 979 F. Supp. 1101, 1103 (S.D. Tex. 1997) (“According to Fifth Circuit authority, a county
constable is not a policymaker of the county.”).
2
  See Footnote 1, supra.
Texas law. As spelled out by the Supreme Court in Praprotnik, there is no question that state law

is controlling on such questions:

       We begin by reiterating that the identification of policymaking officials is a
       question of state law. . . . Thus the identification of policymaking officials is not a
       question of federal law, and it is not a question of fact in the usual sense. The States
       have extremely wide latitude in determining the form that local government takes,
       and local preferences have led to a profusion of distinct forms.

Praprotnik, 485 U.S. at 124. Texas law on this question is abundantly clear and cannot be

abandoned in the quest to identify a policymaker.

       Plaintiffs give short shrift to this substantial body of case law demonstrating, time and time

again, that constables in Texas are not final county policymakers and suggest that these cases all

“involved different facts and circumstances” without further analysis. (Doc. 44 at 29). Instead,

Plaintiffs ask the Court to focus on the unique state appellate case, Harris Cnty. v. Nagel, 349

S.W.3d 769, 794 (Tex. App.—Houston [14th Dist.] 2011, pet. denied). The Nagel case is

immediately distinguishable from the facts of this case because Nagel involved the specific issue

of serving mental health warrants for all of Harris County, not a constable’s constitutional law

enforcement duties within a specified area. Id. Indeed, this is a narrow exception limited to an area

“[w]here the commissioners court allocates all such funds and responsibility to a single precinct

constable’s office, that constable can be said to represent the county in that particular area of the

county’s business.” Id. (emphasis added). No question remains, however, that a constable “is not

subject to discipline and the constable’s actions are not reviewable for conformance to policy” by

the county. Id. at 793. In Bowden v. Jefferson Cnty., Tex., 676 Fed. App’x 251, 254–56 (5th Cir.

Jan. 19, 2017), the Fifth Circuit determined that Nagel was a case of limited applicability and

rejected an attempt to extend the Nagel decision beyond its unique circumstances involving the

service of mental health warrants by Harris County Constable Precinct 1 for all of Harris County.
        Plaintiffs now allege that Harris County is liable for Deputy Felix’s use of deadly force

because the Sam Houston Tollway, where the incident occurred, is owned and operated by the

Harris County Toll Road Authority (“HCTRA”), a department of Harris County. Without any

factual support, Plaintiffs allege that Harris County relies on the various Harris County Constables

as its enforcement agency, claiming that as part of their primary activities on the Toll Road, deputy

constables routinely pull over and sometimes arrest toll violators. Again, without any factual

support, Plaintiffs allege that the Constables act as a private security force for the toll road business

operated by Harris County, despite the fact that the Sam Houston Tollway is a public roadway,

and that any law enforcement officer who stops a prohibited vehicle is not engaged in the collection

of a toll or a fine, but is enforcing the Texas Transportation Code. Finally, Plaintiffs allege that

Harris County has full and complete control of these activities. Plaintiffs allege further that the

activity in which an individual like Deputy Felix was engaged is not a law enforcement activity.

See Doc. 44 at 23-25.

        There is first of all, no doubt that a deputy constable assigned to patrol the Sam Houston

Tollway is engaged in law enforcement activity. Driving on the Sam Houston Tollway without

paying a toll is a misdemeanor. See Tex. Transp. Code Section 284.203. Additionally, driving a

prohibited vehicle on the Sam Houston Tollway also constitutes an offense. See Texas Transp.

Code section 284.203. Like any law enforcement officer, when Deputy Felix stopped Ashtian

Barnes on traffic on April 28, 2016, he was engaging in law enforcement activity, ie stopping an

individual who was driving a prohibited vehicle on the Sam Houston Tollway in violation of the

Texas Transportation Code. Neither Deputy Felix nor any other deputy who works on the Sam

Houston Tollway is involved with the collection of tolls.
       Second, Plaintiffs’ unsupported allegation that in patrolling the Sam Houston Tollway, a

deputy constable is acting as private security for Harris County is also completely contradictory to

the evidence Plaintiffs themselves introduced in their Response. Plaintiffs have introduced a copy

of the Harris County Precinct 5 Constable Job description of Deputy (Toll Road). See Doc. 44-

11, pages HC/Barnes 167 through 170. In that document, the duties of a Precinct 5 Toll Road

Deputy are set out. In this extensive listing of duties, which includes, but is not limited to,

operating a patrol vehicle in an assigned area unless dispatched to a call outside of the assigned

area, responding to calls for service, monitoring vehicular traffic and issuing citations to violators,

making arrests, including subduing individuals with appropriate action and use of force, and many

more, there is nowhere to be found the responsibility of acting as a private security force for the

Toll Road. See Doc. 44-11, pages HC/Barnes 167 through 170. Rather, a Precinct 5 Toll Road

Deputy such as Deputy Felix has the responsibility of protecting life and property, preserving the

peace and maintaining order, preventing or suppressing crime, and investigating reports of crimes.

Deputy Felix also had the duty to enforce all state laws and applicable county ordinances, and

documenting activities, investigations, other incidents, and making arrests as required. See Doc

44-11 page HC/Barnes 167. Finally, the Texas Government Code prohibits constables from

collecting debt for another. See Tex. Gov’t Code 614.041. There is no genuine issue of material

fact with respect to the function Deputy Felix was performing on the date of his contact with

Ashtian Barnes. Plaintiffs’ allegation that Toll Road deputies are not acting in a law enforcement

capacity is belied by the very evidence Plaintiffs have introduced.

       Plaintiffs’ attempt to hold Harris County liable for what they claim was the unconstitutional

use of deadly force is likewise unavailing.        Plaintiffs attached Defendant Harris County’s

Objections and Responses to Plaintiffs’ Second Set of Interrogatories. See Doc. 44-13. They
claim that Harris County has sole control of the section of the Toll Road on which this incident

occurred. Again, however, the evidence Plaintiffs attach in support of this allegation establishes

that such is not the case. Harris County’s Response to Plaintiffs’ Interrogatory No. 12 provides in

pertinent part: “…Harris County has no discretion to assign a law enforcement agency to perform

law enforcement activities on the Sam Houston Tollway…The Sam Houston Tollway stretches

into several (including some overlapping) law enforcement jurisdictions. All of these law

enforcement agencies have the authority to enforce state law on the Harris County Toll Road

roadways within their jurisdictions.” See Doc 44-13. That authority of other law enforcement

agencies to enforce state law includes the enforcement of the Texas Transportation Code

provisions at issue here, Thus, Harris County cannot be held liable on Plaintiffs’ toll road theory.

       Additionally, Plaintiffs asked Harris County the following in Interrogatory No. 13: “Does

Harris County have the authority to control which entity or law enforcement agency conducts toll

road enforcement on the Sam Houston Beltway? If so, what entities and/or law enforcement

agencies have been delegated authority to conduct toll road enforcement on the Sam Houston

Beltway, and specifically which portion of the Sam Houston Beltway?” In response, Harris

County objected to this Interrogatory as multifarious and as assuming facts not in evidence, ie that

Harris County had delegated authority to various law enforcement agencies to conduct toll road

enforcement. Subject to these objections, Harris County responded: “…Harris County has no

authority to control which law enforcement agency conducts law enforcement activities on the

Sam Houston Tollway. Besides the Harris County Constables’ offices, the Harris County Sheriff’s

Office, the Houston Police Department (within the City of Houston), the Pasadena Police

Department and the Texas Department of Public Safety all have jurisdiction over some or all of

the Sam Houston Parkway. The authority of these various agencies is determined by state law.
     Harris County has not delegated authority to the constable’ offices to conduct toll road

     enforcement. The Harris County Constable’s Offices already had that authority under Texas law.

     Harris County simply agreed to reimburse the constable’s offices for their costs of enforcement in

     order to assure a regular police presence on the roadways.” See Doc. 44-13, pages 16-17. A

     regular police presence on the roadway is for the common good.

            There are no issues remaining for trial because former Constable Camus is not a Harris

     County policymaker as a matter of law. Accordingly, Harris County is entitled to summary

     judgment. FED. R. CIV. P. 56.

D.   Even if Former Constable Camus is a Harris County Policymaker, Harris County Is Still
     Entitled to Summary Judgment Because Deputy Felix Did Not Violate Barnes’
     Constitutional Rights
            For all of the reasons set forth in Section V.A of Defendants Consolidated Motion to

     Dismiss (Doc. 42 at 11–22), there was no violation of Barnes’ civil rights.

E.   Plaintiffs “Rubber Stamp” Exception Is Inapplicable in this Context

          Citing to Murphy v. Butler, 512 F. Supp. 2d 975, 990 (S.D. Tex. 2007) (Miller, J.), Plaintiffs

     assert that “the unconstitutional acts involved in this case must still be imputed upon Harris County

     under the Rubber Stamp Exception.” (Doc. 44 at 29). As shown above, there was no constitutional

     violation so this theory fails. Second, the Murphy case expressly states that the so-called “rubber

     stamp” exception would be inapplicable to a Texas constable if the alleged constitutional violation

     arose out of that constable’s “limited duties of making arrests, serving warrants, and serving

     process.” Id. (citing Rhode v. Denson, 776 F.2d 107, 109 (5th Cir. 1985)). The constitutional

     violations alleged here obviously arise out of a Texas constable’s law enforcement duties and do

     not involve some ancillary function like hiring and firing employees by commissioner’s court.

     Plaintiffs’ position is therefore meritless and Harris County is entitled to summary judgment.
F.   There Is No Triable Issue Concerning an Informal Policy, Custom, or Practice of Harris
     County Constable Precinct 5

             Although there is no evidence to support the assertion, Plaintiffs claim that Harris County

     Constable Precinct 5 has informal policies to fire at moving vehicles, jump onto fleeing vehicles,

     fire blindly into moving vehicles, and fire at moving vehicles without giving sufficient warning.

     (Doc. 44 at 31-33). Plaintiffs adduce no evidence that such policies exist and elicited no testimony

     from any witness that such policies exist. Plaintiffs’ assertions are nothing more than an attempt

     to hold Harris County liable on a respondeat superior theory for what Plaintiffs allege Deputy

     Felix did wrong. Such a theory of recovery is foreclosed as a matter of law by Monell v. New York

     Dep’t of Social Servs., 436 U.S. 658, 690 (1978).

             Additionally, to establish their claim on this theory, Plaintiffs must prove the actual or

     constructive knowledge of a final policymaker. They must also establish a “pattern of abuses that

     transcends the error made in a single case.” See Piotrowski v. City of Houston, 237 F. 3d 567, 582

     (5th Cir. 2001). A pattern requires similarity and specificity; “[p]rior indicators cannot be for any

     and all ‘bad’ or unwise acts, but rather must point to the specific violation in question.” See Estate

     of Davis ex rel McCally v. City of North Richard Hills, 406 F. 3d 375, 383 (5th Cir. 2005). A

     pattern also requires”sufficiently numerous prior incidents” as opposed to “isolated incidents”.

     See McConney v City of Houston, 863 F. 2d 1180, 1184 (5th Cir 1989).

             Plaintiffs have completely failed to establish the actual or constructive knowledge of a final

     policymaker for Harris County. They have also failed to establish a pattern of any kind, much less

     one sufficient to impose liability on Harris County. Harris County is entitled to summary judgment

     on this theory of liability.

G.   Harris County is Entitled to Summary Judgment on Plaintiffs’ Ratification Theory
       As clearly set forth in Defendants underlying motion and above, former Constable Camus

was not a final policymaker for Harris County with respect to his law enforcement duties under

well-established Texas law. Accordingly, former Constable Camus therefore could not, as a matter

of law, ratify any deputy constable’s law enforcement activities on behalf of Harris County.

Plaintiffs’ ratification theory fails because it rests on this erroneous assumption.

       The Supreme Court has cautioned that ratification liability must be limited to prevent it

from becoming a basis for a municipality’s liability for its employees. In Praprotnik, the Supreme

Court explained:

       Simply going along with discretionary decisions made by one’s subordinates,
       however, is not a delegation to them of the authority to make policy. It is equally
       consistent with a presumption that the subordinates are faithfully attempting to
       comply with the policies that are supposed to guide them. It would be a different
       matter if a particular decision by a subordinate was cast in the form of a policy
       statement and expressly approved by the supervising policymaker. It would also be
       a different matter if a series of decisions by a subordinate official manifested a
       ‘custom or usage’ of which the supervisor must have been aware. In both cases, the
       supervisor could realistically be deemed to have adopted a policy that happened to
       have been formulated or initiated a by a lower-ranking official. But the mere failure
       to investigate the basis of a subordinate’s discretionary decisions does not amount
       to a delegation of policymaking authority . . . .

Praprotnik, 485 U.S. at 130. Plaintiffs’ blanket assertion that any approval from the authorized

policymaker constitutes ratification is therefore incorrect. Ratification is limited to “extreme

factual situations.” See Coon v. Ledbetter, 780 F.2d 1158, 1161 (5th Cir. 1986). The alleged

approval of an investigative report does not create a fact issue on the ratification question because

such an approval cannot be construed as the defense of unlawful conduct or the approval of

reckless police behavior. Id.

       Plaintiffs’ also rely on an excerpt from the Rule 30(b)(6) Deposition of Harris County

Constable Precinct 5 Chief Terry Allbritton to support the ratification theory. (Doc. 44 at 39–40).

This testimony is unavailing to Plaintiffs because (1) Deputy Felix did not act unlawfully; and (2)
     even if an unlawful act is assumed, the approval of an individual deputy’s discretionary law

     enforcement activities does not constitute an office-wide policy approving of reckless police

     conduct. Additionally, Chief Allbritton is not a final policymaker for Harris County and Plaintiffs’

     did not include the topic of ratification in their Rule 30(b)(6) deposition notice and Chief Allbritton

     was not offered as a corporate representative on that topic. See Exhibit 7, Plaintiff’s Rule 30(b)(6)

     Deposition Notice, Exhibit 8, Defendants’ Designation of Corporate Witnesses. Accordingly,

     Chief Allbritton’s personal opinion on this topic is immaterial and does not rise to the level of

     creating a genuine issue for trial.

H.   Plaintiffs Have Apparently Abandoned their Claim for Relief Under the Texas Tort Claims
     Act

             Plaintiffs’ Response does not address the claims under the Texas Tort Claims Act at all.

     Accordingly, Harris County is entitled to summary judgment on this claim for the reasons set forth

     in the underlying motion. (See Doc. 44 at 34).

                                                    Respectfully submitted,

     OF COUNSEL:                                    /s/ Mary E. Baker
                                                    MARY E. BAKER
     VINCE RYAN                                     Federal I.D. No. 7647
     HARRIS COUNTY ATTORNEY                         Texas Bar No. 08534000
                                                    Senior Assistant County Attorney
                                                    1019 Congress, 15th Floor
                                                    Houston, Texas 77002
                                                    Telephone: (713) 274-5133
                                                    Facsimile: (713) 755-8924
                                                    Email: mary.baker@cao.hctx.net
                                                    ATTORNEY IN CHARGE

                                                    CAMERON A. HATZEL
                                                    Assistant County Attorney
                                                    Federal I.D. No. 1128943
                                                    Texas Bar No. 24074373
                                                    1019 Congress, 15th Floor
                                                    Houston, Texas 77002
                                                    Telephone: (713) 274-5376
                                            Facsimile: (713) 755-8924
                                            Email: cameron.hatzel@cao.hctx.net
                                            ATTORNEY FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

I hereby certify that on August 27, 2020, a true and correct copy of the foregoing instrument was
served on all parties of record by filing with the Court’s ECF/CM system.

                                            /s/ Mary E. Baker
                                            MARY E. BAKER
